The opinion of the court was delivered by
Parker, J.
This writ is brought in aid of an action of ejectment, for the purpose of setting aside an assessment and declaration of sale on same, made by the city of Camden to •one John Sawyer, which has been transferred to the American Dredging Company. The assessment complained of was for •taxes of 1863 and 1864, on a lot called No. 15, on Nunes’ plan and map of lots, to which the prosecutor claims title.
Several reasons for setting aside the assessment and proceedings under it have been filed, but it will not be necessary to consider them, beoause it appears, by the admission of defendants, that the lot on which the assessment was made, and for which the declaration of sale was given, was, at the time *342of the assessment, and still is, wholly beyond high-watermark, on the shore-front of the river Delaware, not connected with the ripa. Land under tide-water not being liable to assessment by the city, all proceedings taken to make sale of the lot in question for taxes, are invalid. Winants v. Jersey City, 13 Vroom 380, and cases there cited.
It is insisted, on part of defendants, that inasmuch as the lot is under tide-water, the title of the prosecutor fails, and the writ should be dismissed. The title of the prosecutor cannot now be brought in question. The object of this writ is-to remove out of the way, in the ejectment suit, the tax-title which will be set up therein unless set aside by this court.. Whether the prosecutor has title to the premises, will be settled upon trial of the ejectment suit; and should it then appear that he has not, through grant or lease, obtained the right of the State of New Jersey to the land under tide-water, he maybe non-suited.
The assessment and all proceedings under it, brought hereby this writ, are set aside, with costs.